Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant’s arguments to the Non-Final Office Action mailed September 09th, 2021 have been fully considered but are deemed not persuasive for the reasons seem below. As such, the previous art rejections for claims 21-26 and 28-40 are repeated below.	

		Applicant argues that the cited art fails to disclose limitations regarding a vehicle side evaluation arrangement and indications regarding the type of vehicle-side obstacle arrangement. Specifically applicant argues that the cited art fails to disclose “outputting, from a vehicle-side evaluating device of a vehicle-side obstacle identification arrangement, an information item indicating a type of the vehicle-side obstacle identification arrangement; … and determining the actual value in dependence on the information item indicating the type of the vehicle-side obstacle identification arrangement”. However, Prince discloses a vehicle side obstacle arrangement consisting of two cameras to identify objects on the tracks i.e. track-side (Prince [0027]). Two cameras are used similar to eyes in order to accurately and quickly determine the potential hazards on the track. Because two cameras are required to determine this information correctly, Prince recognizes that this certain system requires the use of two cameras (Prince [0027] 

	Prince further discloses the cameras create a plane to determine timing, distance, velocity, and acceleration of an object crossing a path i.e. track with trained data to quickly determine actual values based on the obstacle crossing the tracks (Prince [0058] [0086]). Again, Prince discloses that in order to accurately and quickly achieve this information, two cameras placed 8 feet apart on the vehicle along with trained software is needed to act in a manner similar to human eyes obtaining and processing this information (Prince [0027] [0088-0091]). Coupled with detection along the track, this system of placing cameras on the vehicle and on the track makes an effective means of determining potential hazards for rail vehicles (Prince [0030] [0055] [0094]). For these reasons, the rejection for claims 21-26 and 28-40 are maintained below. 


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 21-26 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Prince (US Pre-Granted Publication No. US 2014/0218482 A1 hereinafter “Prince”) in view of Peer et al. (US Patent No. US 6,163,755 hereinafter “Peer”) further still in view of Branz et al. (US Pre-Granted Publication No. US 2015/0348270 A1 hereinafter “Branz”).

	Regarding claim 21 Prince discloses:

	A method for identifying obstacles in a danger zone in front of a rail vehicle, (Prince [0058] wherein the obstacle is identified in front of the vehicle) the method comprising the following steps: outputting a track-side evaluation signal from a track-side obstacle identification arrangement; (Prince [0030] [0094] wherein additional detectors alongside the track are also used to determine obstacles farther down the track) outputting, from a vehicle-side evaluating device of a vehicle-side obstacle identification arrangement, (Prince [0027] wherein various obstacles are identified by the train system) an information item indicating a type of the vehicle-side obstacle identification arrangement; (Prince [0027] wherein the vehicle system is able to identify the difference between a cow, person, and truck) upon approaching a relevant one of the obstacles, deriving, with the vehicle-side obstacle identification arrangement, (Prince [0058] wherein the train obtains information as it approaches the obstacle or crossing) at least one reaction of the rail vehicle in dependence on a track-side evaluation signal of the track-side obstacle identification arrangement (Prince [0030] [0094] wherein additional detectors alongside the track are also used to determine obstacles farther down the track) and an actual value of at least one variable characterizing an effectiveness of the vehicle-side obstacle identification arrangement, (Prince [0058] [0086] wherein the vehicle system can determine the velocity, acceleration, distance, or timing of both the train and an object crossing its path i.e. actual data of the obstacle and [0100] wherein the addition of the camera system improves the accuracy of the system at crossings) wherein the at least one reaction of the rail vehicle is selected from the group consisting of determining and outputting a control signal to a driving control device to adapt a driving behavior of the rail vehicle based on the control signal; (Prince [0056] wherein the vehicle can be automatically braked i.e. the driving behavior is adapted) and determining and outputting a status signal to at least one component selected from the group consisting of a warning device and an alerting device; (Prince [0056] wherein the system sets off an alarm autonomously) Page 2 of 12Application No. 16/088,862Reply to Office Action of February 11, 2021Amendment dated June 7, 2021determining the actual value in dependence on the information item (Prince [0058] [0086] wherein the vehicle system can determine the velocity, acceleration, distance, or timing of both the train and an object crossing its path i.e. actual data of the obstacle) indicating the type of the vehicle-side obstacle identification arrangement; (Prince [0027] wherein the vehicle system is able to determine the difference in objects such as a cow, person, and truck) … 

	In addition and as an alternative, in the same field of endeavor of vehicle controls Peer discloses:

	“and wherein the at least one reaction of the rail vehicle is selected from the group consisting of determining and outputting a control signal to a driving control device to adapt a driving behavior of the rail vehicle based on the control signal:  (Peer col 7 lines 52-60 wherein the train is automatically braked instead of waiting for the driver to react) and determining and outputting a status signal to at least one component selected from the group consisting of a warning device and an alerting device” (Peer col 5 lines 26-50 wherein a visual or audible alarm is sent to the driver as a warning).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the behavior and alarm of Peer with the vehicle system of Prince because one of ordinary skill would have been motivated to make this modification in order to provide a safe improvement to the rail vehicle in identifying obstacles and making sure they can react as a driver or automatically in a proper fashion (Peer col 1 lines 13-32). 

	Additionally, Prince in view of Peer does not appear to disclose:

	outputting, to the driving control device, the actual value and an associated target value of the at least one variable characterizing the effectiveness of the vehicle-side obstacle identification arrangement; and determining, with the driving control device, a deviation of the actual value from the associated target value, wherein the at least one reaction of the … vehicle is determined dependent on the trackside evaluation signal and on the deviation.

	However, in the same field of endeavor of vehicle controls Branz discloses:

	“outputting, to the driving control device, the actual value (Branz [0017] wherein the actual obstacle is output) and an associated target value of the at least one variable characterizing the effectiveness of the vehicle-side obstacle identification arrangement; (Branz [0017] wherein the obstacle is confirmed only a threshold condition is met) and determining, with the driving control device, a deviation of the actual value from the associated target value, (Branz [0017] wherein a standard deviation is used with the threshold value to determine if the obstacle is real and where it is located) wherein the at least one reaction of the … vehicle is determined dependent on the trackside evaluation signal and on the deviation. (Branz [0017] [0019] wherein when the vehicle is controlled based on the ascertained value of the object).
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the target deviation of Branz with the rail vehicle system of Prince and Peer because one of ordinary skill would have been motivated to make this modification in order to accurately validate the danger warning system and ensure that an action by the vehicle will be required to prevent collisions at a high accuracy (Branz [0010] [0017-0019]).

	Regarding claim 22 Prince in view of Peer and Branz discloses all of the limitations of claim 21 and further discloses:

	The method according to claim 21, which further comprises determining a control signal as the reaction for adapting a driving behavior of the rail vehicle.  (Prince [0056] wherein the train automatically applies the brakes when a perceived conflict arises, i.e. the control signal adapts the driving behavior based on a reaction).

	Regarding claim 23 Prince in view of Peer and Branz discloses all of the limitations of claim 21 and further discloses:

	The method according to claim 21, which further comprises determining a status signal as the reaction.  (Prince [0056] [0111] wherein actions are taken autonomously such as breaking or setting off alarms to alert others at crossings or along the track).

	Regarding claim 24 Prince in view of Peer and Branz discloses all of the limitations of claim 21 and further discloses:

	The method according to claim 21, which further comprises forming the track-side evaluation signal from a track-side obstacle signal indicating the obstacle.  (Prince [0030] [0094] wherein additional detectors alongside the track are also used to determine obstacles farther down the track).

	Regarding claim 25 Prince in view of Peer and Branz discloses all of the limitations of claim 22 and further discloses:

	The method according to claim 22, which further comprises forming a vehicle-side evaluation signal from a vehicle-side obstacle signal indicating the obstacle.  (Prince [0056] wherein if a threshold is exceeded the vehicle reacts, i.e. when a signal is determined there might be a conflict like an obstacle then the vehicle reacts based on the evaluation signal).

	Regarding claim 26 Prince in view of Peer and Branz discloses all of the limitations of claim 25 and further discloses:

	The method according to claim 25, which further comprises forming the control signal in dependence on the vehicle-side evaluation signal.  (Prince [0056] wherein if a threshold is exceeded the vehicle reacts, i.e. when a signal is determined there might be a conflict like an obstacle then the vehicle reacts based on the evaluation signal, wherein an act like automatic braking is the control signal).

	Regarding claim 28 Prince in view of Peer and Branz discloses all of the limitations of claim 21 and further discloses:

	The method according to claim 21, which further comprises determining at least one of the actual value or the target value of the at least one variable characterizing the effectiveness of the vehicle-side obstacle identification arrangement (Prince [0058] [0086] wherein the vehicle system can determine the velocity, acceleration, distance, or timing of both the train and an object crossing its path i.e. actual data of the obstacle and [0100] wherein the addition of the camera  in dependence on an information item concerning an environment-related visibility prevailing at a current location of the rail vehicle.  (Prince [0022] [0056] [0069-0070] [0109] wherein the accuracy and effectiveness of the vehicle system is based on information received by the camera system on the train such as during inclement weather or impaired visibility conditions).

	Regarding claim 29 Prince in view of Peer and Branz discloses all of the limitations of claim 22 and further discloses:

	The method according to claim 22, which further comprises: providing a track-side information item concerning a type of the obstacle (Prince [0027] wherein the system is able to determine the difference between obstacles, such as cows, trucks, or humans) based on the track-side evaluation signal; andPage 6 of 10Docket No. 2016P05725Application No. PCT/EP2017/054759 Prel. Amdt. dated September 19, 2018determining at least one of the actual value or the control signal in dependence on the track-side information item concerning the type of the obstacle. (Prince [0027] wherein the system is able to determine the difference between obstacles, such as cows, trucks, or humans)   (Prince [0055] [0094] wherein the side pole detectors are able to determine an object crossing the train path at farther distances with narrow fields of view).

	Regarding claim 30 Prince in view of Peer and Branz discloses all of the limitations of claim 22 and further discloses:

	The method according to claim 22, which further comprises: providing a track-side information item concerning a location of the obstacle based on the track-side evaluation signal;  and determining the control signal in dependence on the track-side information item concerning the location of the obstacle.  (Prince [0056] [0063] wherein the action by the rail vehicle is based on the information of the hazard i.e. obstacle).

	Regarding claim 31 Prince in view of Peer and Branz discloses all of the limitations of claim 21 and further discloses:

	The method according to claim 21, which further comprises using a track-side transfer arrangement to transfer the track-side evaluation signal from a communication unit of the track-side obstacle identification arrangement to a communication unit of the rail vehicle.  (Prince [0101] wherein the crossing and train communicate, i.e. the camera system can alert the train of what’s happening ahead at the crossing).

	Regarding claim 32 Prince in view of Peer and Branz discloses all of the limitations of claim 22 and further discloses:

	The method according to claim 22, which further comprises using a driving control device of the rail vehicle to receive the control signal and adapt the driving behavior of the rail vehicle according to the control signal.   (Prince [0056] wherein if a threshold is exceeded the vehicle reacts, i.e. when a signal is determined there might be a conflict like an obstacle then the 

	Regarding claim 33 Prince discloses:

	A system, comprising: a track-side obstacle identification arrangement (Prince [0030] [0094] wherein additional detectors alongside the track are also used to determine obstacles farther down the track) and a vehicle-side obstacle identification arrangement (Prince [0027] wherein various obstacles are identified by the train system) configured to identify obstacles in a danger zone in front of a rail vehicle; (Prince [0058] wherein the obstacle is identified in front of the vehicle) Page 5 of 12the system being configured, on approaching a relevant item of the obstacles, (Prince [0058] wherein the train obtains information as it approaches the obstacle or crossing) to derive at least one reaction of the rail vehicle, in dependence on a track-side evaluation signal of said track-side obstacle identification arrangement (Prince [0030] [0094] wherein additional detectors alongside the track are also used to determine obstacles farther down the track) and an actual value of at least one variable characterizing an effectiveness of said vehicle-side obstacle identification arrangement, (Prince [0058] [0086] wherein the vehicle system can determine the velocity, acceleration, distance, or timing of both the train and an object crossing its path i.e. actual data of the obstacle and [0100] wherein the addition of the camera system improves the accuracy of the system at crossings) wherein the at least one reaction of the rail vehicle is selected from the group consisting of determining and outputting a control signal to a driving control device to adapt a driving behavior of the rail vehicle based on the control signal; (Prince [0056] wherein the vehicle can be automatically braked i.e. the driving behavior  and determining and outputting a status signal to at least one component selected from the group consisting of a warning device and an alerting device; (Prince [0056] wherein the system sets off an alarm autonomously) the system also configured to determine the actual value in dependence on the information item (Prince [0058] [0086] wherein the vehicle system can determine the velocity, acceleration, distance, or timing of both the train and an object crossing its path i.e. actual data of the obstacle) indicating the type of the vehicle-side obstacle identification arrangement; (Prince [0027] wherein the vehicle system is able to determine the difference in objects such as a cow, person, and truck) and the vehicle-side obstacle identification arrangement including a vehicle- side evaluating device configured for outputting an information item indicating a type of the vehicle-side obstacle identification arrangement; (Prince [0027] wherein the vehicle system is able to identify the difference between a cow, person, and truck) ... 

	In addition and as an alternative, in the same field of endeavor of vehicle controls Peer discloses:

	“wherein the at least one reaction of the rail vehicle is selected from the group consisting of determining and outputting a control signal to a driving control device to adapt a driving behavior of the rail vehicle based on the control signal:  (Peer col 7 lines 52-60 wherein the train is automatically braked instead of waiting for the driver to react) and determining and outputting a status signal to at least one component selected from the group consisting of a warning device and an alerting device” (Peer col 5 lines 26-50 wherein a visual or audible alarm is sent to the driver as a warning).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the behavior and alarm of Peer with the vehicle system of Prince because one of ordinary skill would have been motivated to make this modification in order to provide a safe improvement to the rail vehicle in identifying obstacles and making sure they can react as a driver or automatically in a proper fashion (Peer col 1 lines 13-32).

	Additionally, Prince and Peer do not appear to disclose: 

	the system configured to output, to the driving control device, the actual value and an associated target value of the at least one variable characterizing the effectiveness of the vehicle-side obstacle identification arrangement; and Page 6 of 12Application No. 16/088,862Reply to Office Action of February 11, 2021Amendment dated June 7, 2021the system configured to determine, with the driving control device, a deviation of the actual value from the associated target value, wherein the at least one reaction of the … vehicle is determined dependent on the trackside evaluation signal and on the deviation.

	However, in the same field of endeavor of vehicle controls Branz discloses:

	“the system configured to output, to the driving control device, the actual value (Branz [0017] wherein the actual obstacle is output) and an associated target value of the at least one variable characterizing the effectiveness of the vehicle-side obstacle identification arrangement; (Branz [0017] wherein the obstacle is confirmed only a threshold condition is met) and Page 6 of 12Application No. 16/088,862Reply to Office Action of February 11, 2021Amendment dated June 7, 2021the system configured to determine, with the driving control device, a deviation of the actual value from the associated target value, (Branz [0017] wherein a standard deviation is used with the threshold value to determine if the obstacle is real and where it is located) wherein the at least one reaction of the … vehicle is determined dependent on the trackside evaluation signal and on the deviation. (Branz [0017] [0019] wherein when the vehicle is controlled based on the ascertained value of the object).
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the target deviation of Branz with the rail vehicle system of Prince and Peer because one of ordinary skill would have been motivated to make this modification in order to accurately validate the danger warning system and ensure that an action by the vehicle will be required to prevent collisions at a high accuracy (Branz [0010] [0017-0019]).

	Regarding claim 34 Prince in view of Peer and Branz discloses all of the limitations of claim 33 and further discloses:

	The system according to claim 33, wherein the reaction is a control signal for adapting a driving behavior of the rail vehicle.  (Prince [0056] wherein the train automatically applies the brakes when a perceived conflict arises, i.e. the control signal adapts the driving behavior based on a reaction).

	Regarding claim 35 Prince in view of Peer and Branz discloses all of the limitations of claim 33 and further discloses:

The system according to claim 33, wherein the reaction is a status signal.  (Prince [0056] [0111] wherein actions are taken autonomously such as breaking or setting off alarms to alert others at crossings or along the track).

	Regarding claim 36 Prince in view of Peer and Branz discloses all of the limitations of claim 33 and further discloses:

	The system according to claim 33, wherein said track-side obstacle identification arrangement is configured to form the track-side evaluation signal from a track-side obstacle signal indicating the obstacle.  (Prince [0030] [0094] wherein additional detectors alongside the track are also used to determine obstacles farther down the track).

	Regarding claim 37 Prince in view of Peer and Branz discloses all of the limitations of claim 34 and further discloses:

	The system according to claim 34, wherein said vehicle-side obstacle identification arrangement is configured to form a vehicle-side evaluation signal from a vehicle-side obstacle signal indicating the obstacle.   (Prince [0056] wherein if a threshold is exceeded the vehicle reacts, i.e. when a signal is determined there might be a conflict like an obstacle then the vehicle reacts based on the evaluation signal).

	Regarding claim 38 Prince in view of Peer and Branz discloses all of the limitations of claim 37 and further discloses:

	The system according to claim 37, wherein the control signal is formed in dependence on the vehicle-side evaluation signal.   (Prince [0056] wherein if a threshold is exceeded the vehicle reacts, i.e. when a signal is determined there might be a conflict like an obstacle then the vehicle reacts based on the evaluation signal, wherein an act like automatic braking is the control signal).

	Regarding claim 39 Prince in view of Peer and Branz discloses all of the limitations of claim 33 and further discloses:

	The system according to claim 33, wherein said track-side obstacle identification arrangement includes a communication unit, and a track-side transfer arrangement is configured to transfer the track-side evaluation signal fromPage 8 of 10Docket No. 2016P05725Application No. PCT/EP2017/054759 Prel. Amdt. dated September 19, 2018said communication unit of said track-side obstacle identification arrangement to a communication unit of the rail vehicle.  (Prince [0107] [0101] wherein the crossing and train communicate, i.e. the camera system can alert the train of what’s happening ahead at the crossing).

	Regarding claim 40 Prince in view of Peer and Branz discloses all of the limitations of claim 34 and further discloses:

	The system according to claim 34, wherein a driving control device of the rail vehicle is configured to receive the control signal and to adapt the driving behavior of the rail vehicle according to the control signal.  (Prince [0056] wherein if a threshold is exceeded the vehicle 

	Claims 1-20 and 27 have been cancelled and therefore not examined on their merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160059853 A1 discloses a system identifying what sensor information is coming from on a vehicle

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
	 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664